COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN THE INTEREST OF J. A. R., D. R., J.             §                No. 08-22-00164-CV
  R., J. N. R., K. L. R. AND A. M. G.,
  CHILDREN,                                          §                   Appeal from the

                         Appellant.                  §                 65th District Court

                                                     §              of El Paso County, Texas

                                                     §               (TC# 2021DCM3784)

                                                §
                                              ORDER

        In order to protect the identity of the minor children who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the children by their initials,

J. A. R., D. R., J. R., J. N. R., K. L. R. and A. M. G., and the parent by initials as well, in all papers

submitted to the Court, including letters, motions, and briefs. See Tex.R.App.P. 9.8. The Court

will also refer to the children and parent by their initials in correspondence, orders, and in its

opinion and judgment.

        IT IS SO ORDERED this 29th day of August, 2022.


                                                         PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.